Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), which expressly includes and references
non-competition, non-solicitation and confidentiality provisions, is made and
entered into on the 7th day of January 2013 (the “Agreement Date”) and effective
as of the Effective Date (as defined below), by and between Isle of Capri
Casinos, Inc., a Delaware corporation (“Isle”, together with its subsidiary and
affiliated companies, the “Company”), and John Wilson (“Employee”).

 

WHEREAS, Isle desires to employ Employee in the position of its Chief
Development Officer and Employee desires to perform services for, and to be
employed by, Isle in such capacity, all on the terms and conditions set forth
herein;

 

WHEREAS, as a condition of Employee’s employment, the Company desires to retain
certain covenants from Employee including, but not limited to, the following:
(a) to refrain from carrying on or engaging in a business similar to that of the
Company; (b) to refrain from soliciting Employees of the Company for employment
elsewhere; and (c) to protect and maintain the confidentiality of the Company’s
trade secrets and any proprietary information, which the parties expressly
acknowledge are a condition of Employee’s employment; and

 

WHEREAS, Isle and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to Employee’s
employment at Isle, as well as the covenants referenced above, and the parties
expressly acknowledge that these covenants are a condition of Employee’s
employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Isle and Employee agree as follows:

 

1.             Term of Employment; Duties; Compensation.

 

(a)           Term.  Isle hereby agrees to employ Employee, and Employee accepts
such employment and agrees to continue to perform services for the Company for
an initial period beginning on January 7, 2013 (the “Effective Date”) and
expiring on the first anniversary thereof (the “Initial Term”) and for
successive one (1)-year periods thereafter (the “Renewal Term(s)”), unless
either: (i) the Company provides ninety (90) days’ written notice of non-renewal
to Employee prior to the expiration of the Initial Term or applicable Renewal
Term, or (ii) the Agreement is terminated at an earlier date in accordance with
Section 2 or Section 3 of this Agreement (the Initial Term and the Renewal Terms
together referred to as the “Term of Employment”).

 

(b)           Service with Company.  During the Term of Employment, Employee
shall serve as the Company’s Chief Development Officer reporting to the
Company’s President and Chief Executive Officer, or such other officer
designated by the President and Chief Executive Officer.  During the Term of
Employment, Employee agrees to perform reasonable employment duties as the
President and Chief Executive Officer (or designee) shall assign to Employee
from

 

--------------------------------------------------------------------------------


 

time to time, with such duties and responsibilities as are customarily the
duties and responsibilities of the chief development officer of companies such
as Isle.

 

(c)           Performance of Duties.  During the Term of Employment, Employee
agrees to serve the Company faithfully and to the best of Employee’s ability and
to devote substantially all of Employee’s business time, attention, skill and
efforts to the business and affairs of the Company.  The foregoing shall not
preclude Employee from engaging in other civic endeavors and, with the approval
of the Board, serving on charitable boards and other boards of directors so long
as, in any case, the same do not interfere with the performance of Employee’s
duties under this Agreement.

 

(d)           Compensation.  Effective as of the Effective Date, Employee shall
receive an initial award of 20,000 shares of Company restricted stock under the
Isle of Capri Casinos, Inc. 2009 Long-Term Stock Incentive Plan, as the same may
be amended, restated or otherwise replaced from time to time (the “Equity
Plan”), such award to vest ratably over three years commencing with the first
anniversary of the Effective Date and to have such other terms as set forth in a
Restricted Stock Award Agreement to be entered into by the Company and Employee.
From and after the Effective Date and during the remaining Term of
Employment, Isle shall pay to Employee as compensation for services to be
rendered hereunder an aggregate base salary which is not less than $375,000 per
year (the “Annual Base Salary”) payable in substantially equal monthly, or more
frequent, payments, subject to increases, if any, as may be determined by the
Compensation Committee of the Board (the “Compensation Committee”).  For each
fiscal year, Employee shall be eligible to receive an annual cash bonus (the
“Annual Bonus”) based upon the achievement of reasonable, objective performance
targets that have been established by the Compensation Committee in a manner
consistent with past practice, provided that Employee’s Annual Bonus for each
fiscal year at the target level shall be equal to at least 60% of Employee’s
Annual Base Salary if Employee meets the target levels set by the Compensation
Committee.  Employee shall be involved as a senior management executive in the
establishment of reasonable, objective performance targets.  Employee shall also
be entitled to participate in the Equity Plan to the extent that
similarly-situated executives of Isle participate therein.  In addition to the
Annual Base Salary, Annual Bonus and participation in the Equity Plan as set
forth above, Employee shall be entitled to participate in any employee benefit
plans or programs of the Company as are or may be made generally available to
similarly-situated employees of Isle and those made available to
similarly-situated officers of Isle.  Employee shall be entitled to vacation in
accordance with Isle’s policies for similarly-situated employees.

 

(e)           No Violation.  Employee represents and warrants to the Company
that the execution and delivery of this Agreement by Employee, and the carrying
out of Employee’s duties on behalf of the Company as contemplated hereby, do not
violate or conflict with the terms of any other agreements to which Employee is
or was a party.

 

(f)            Expense Reimbursement.  The Company will pay or reimburse
Employee for all reasonable and necessary out-of-pocket expenses incurred by
Employee in the performance of Employee’s duties under this Agreement, subject
to the presentment of appropriate vouchers in accordance with the Company’s
policies for expense verification.  To the extent that any such reimbursements
are taxable to Employee, such reimbursements shall be paid to Employee only if
(i) the expenses are incurred and reimbursable pursuant to a reimbursement

 

2

--------------------------------------------------------------------------------


 

plan that provides an objectively determinable nondiscretionary definition of
the expenses that are eligible for reimbursement and (ii) the expenses are
incurred during the Term of Employment and are submitted for reimbursement no
later than ninety (90) days after the end of the calendar year in which the
expense giving rise to the claim for reimbursement is incurred.  With respect to
any expenses that are reimbursable pursuant to the preceding sentence, the
amount of the expenses that are eligible for reimbursement during one calendar
year may not affect the amount of reimbursements to be provided in any
subsequent calendar year, the reimbursement of an eligible expense shall be made
promptly upon the Company’s receipt of such information and supporting
documentation as it may reasonably request but no later than the last day of the
calendar year following the calendar year in which the expense was incurred, and
the right to reimbursement of the expenses shall not be subject to liquidation
or exchange for any other benefit.

 

2.             Termination.

 

(a)           The Term of Employment shall terminate prior to its expiration,
and Employee’s employment shall terminate, in the event that at any time during
the Term of Employment:

 

(i)            Isle terminates the Term of Employment and Employee’s employment
for “Cause” by a written notice of termination delivered to Employee.  For
purposes of this Agreement, “Cause” shall mean any (A) dishonesty, disloyalty or
breach of corporate policies, in each case that is material to the ability of
Employee to continue to function as an effective executive given the strict
regulatory standards of the industry in which the Company does business;
(B) gross misconduct on the part of Employee in the performance of Employee’s
duties hereunder (as determined by the Board); (C) Employee’s violation of
Section 4 of this Agreement; or (D) Employee’s failure to be licensed as a “key
person” or similar role under the laws of any jurisdiction where the Company
does business, or the loss of any such license for any reason.  If Employee’s
employment is terminated for Cause (after the Board has given Employee ten
(10) days’ advance written notice in the case of an event or circumstances
giving rise to Isle’s ability to terminate Employee’s employment for Cause that
are capable of being cured during such ten (10) day cure period and if such
event or circumstance is not cured to the satisfaction of the Board within such
ten (10) day period), there shall be no severance paid to Employee and
Employee’s benefits shall terminate as of Employee’s termination date, except as
may be required by law.

 

(ii)           Isle terminates the Term of Employment and Employee’s employment
for any reason without Cause (other than as a result of Employee’s death or
Disability (as defined in Section 2(a)(iv)) (including through non-renewal of
the Agreement).  In this case, if Employee signs a Mutual and General Release in
reasonable and typical form that is acceptable to Isle (a “Release”) that
releases the Company from any and all claims that Employee may have and
affirmatively agrees not to violate any of the

 

3

--------------------------------------------------------------------------------


 

provisions of Section 4 hereof (which shall not be expanded beyond what is set
forth in Section 4 as of the Effective Date), Employee shall be entitled to
receive the severance payments and continued benefits described in this
Section 2(a)(ii); provided, however, that Employee shall only be entitled to
such severance payments or benefits if the Release has been executed, is
effective and the applicable revocation period has expired (collectively, the
“Release Requirements”) no later than the date as of which such severance
payments or benefits are otherwise to be paid or provided and if the Release
Requirements are not satisfied as of such date, Employee shall not be entitled
to such severance payments or benefits.

 

Subject to the foregoing, if Isle terminates the Term of Employment and
Employee’s employment without Cause, then Employee shall be entitled to
(A) continue to receive Employee’s Annual Base Salary (and shall receive
Employee’s earned but unpaid Annual Bonus) payable in twelve (12) substantially
equal monthly installments, the first six of which shall be payable in a lump
sum on the first day following the six (6)-month anniversary of Employee’s
termination date; and (B) to the extent legally permissible, Medical
Continuation Benefits (as defined below).  Notwithstanding the foregoing, the
Board may authorize that portion of the Annual Base Salary and Employee’s earned
but unpaid Annual Bonus payable in accordance with the provisions of
Section 2(a)(ii)(A) that is not subject to section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) (the “409A Exempt Payment”) to be paid in
a single lump sum to Employee on any date following Employee’s termination date
and prior to the six (6)-month anniversary of Employee’s termination date
(provided that in no event shall Employee be permitted to elect the year of
payment); and the remaining Annual Base Salary and Annual Bonus (that is, the
Annual Base Salary and Annual Bonus minus the 409A Exempt Payment) paid to
Employee in six (6) substantially equal installments beginning on the six
(6) month anniversary of Employee’s termination date and ending on the one
(1) year anniversary of Employee’s termination date.

 

For purposes of this Agreement, “Medical Continuation Benefits” means
continuation coverage under the Company’s major medical, dental and vision plans
(collectively, the “Medical Plan”) for Employee and Employee’s spouse and
dependents consistent with the level of coverage otherwise in effect as of
Employee’s termination date for the period beginning on Employee’s termination
date and ending on the earlier of (I) twelve (12) months after Employee’s
termination date or (II) the date on which Employee, Employee’s spouse or
Employee’s dependents obtains comparable alternative group coverage during the
twelve (12) months after Employee’s termination (such period being referred to
as the “Continuation Period”), at Employee’s sole expense, and for each year (or
portion thereof) during the Continuation Period, the Company shall pay to

 

4

--------------------------------------------------------------------------------


 

Employee an amount such that, after the payment of all income and employment
taxes due with respect to such amount, there remains an amount equal to the
Company’s premium contribution paid with respect to its similarly-situated
active employees for the level of coverage provided to Employee and Employee’s
spouse and Employee’s dependents under the Medical Plan during the portion of
the Continuation Period within such year.  Any payments to be made to Employee
pursuant to the preceding sentence shall be made no later than March 15 of the
year following the year to which they relate.  The Medical Continuation Benefit
shall not be deemed to offset or otherwise limit the period of continuation
coverage otherwise available to Employee and Employee’s spouse or Employee’s
dependents under section 4980B of the Code which shall be deemed to commence
following the end of the Continuation Period and shall be provided at Employee’s
sole expense.

 

In the event of termination without Cause pursuant to this Section 2(a)(ii), all
of Employee’s outstanding unvested equity-based awards that would have vested
and, if applicable, become exercisable had Employee remained employed under this
Agreement for one (1) year following Employee’s termination date, shall vest
and, if applicable, become exercisable as of Employee’s termination date.

 

As used in this Agreement, the term “earned but unpaid Annual Bonus” shall refer
to the non-discretionary portion of the Annual Bonus to which Employee would
have been entitled had Employee remained employed in Employee’s position for the
remainder of the fiscal year of termination, prorated for the number of days
during such year that Employee was employed by the Company.

 

(iii)          Employee for any reason voluntarily terminates the Term of
Employment and Employee’s employment.  In that case, there shall be no severance
paid to Employee and Employee’s benefits shall terminate as of Employee’s
termination date, except as may be required by law. Notwithstanding the
foregoing, if Employee voluntarily terminates the Term of Employment and
Employee’s employment due to Retirement (as defined below) all of Employee’s
outstanding equity-based awards shall become fully vested and, if applicable,
exercisable as of Employee’s termination date.  The term “Retirement” shall mean
the termination by Employee of Employee’s employment after attaining age
sixty-five (65) and completing at least three (3) years of service or such later
date approved by the Board.

 

(iv)          Employee dies or Isle terminates the Term of Employment and
Employee’s employment as a result of Employee’s Disability.  In the event
Employee’s employment is terminated due to Employee’s death or Disability,
Employee, or, in the event of death, Employee’s estate shall receive (A) payment
of Employee’s earned but unpaid Annual Bonus and

 

5

--------------------------------------------------------------------------------


 

continuing payment of Employee’s Annual Base Salary payable in twelve (12)
substantially equal monthly installments beginning on the first day following
the six (6) month anniversary of Employee’s termination date; (B) to the extent
legally permissible, continuation coverage under the Medical Plan for the
Continuation Period; and (C) a lump sum payment to be paid on the first payroll
date following Employee’s termination date equal to the average of the last
three (3) years’ Annual Bonus payments, if any, inclusive of deferred amounts.

 

For purposes of this Agreement, Employee shall be deemed to have a “Disability”
if, by reason of a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least
twelve (12) months, (I) she is unable to engage in any substantial gainful
employment, or (II) has been receiving benefits under the Company’s separate
long-term disability plan for a period of at least three (3) months.  The
Company shall certify whether Employee have a Disability as defined herein.

 

(b)           Except as provided hereunder, the vesting of equity-based awards
shall be governed by the provisions of the Equity Plan.

 

3.             Change In Control of Isle.  If (i) there is a sale, acquisition,
merger, or buyout of Isle to an unaffiliated person, or any person that is not
an “affiliate” (as such term is defined under the Securities Exchange Act of
1934) of Isle or any of its shareholders on the Effective Date becomes the legal
and beneficial owner of more than 50% of Isle’s common stock (a “Change in
Control”), and (ii) Employee has a Qualifying Termination (as defined below),
then in lieu of the severance payments and benefits, if any, otherwise payable
to Employee under Section 2 of the Agreement, Employee will be entitled to the
following severance payments and benefits:

 

(a)           (i) Two (2) times Employee’s Annual Base Salary payable in
twenty-four (24) substantially equal monthly installments, the first six (6) of
which shall be made on the first day following the six (6)-month anniversary of
Employee’s termination date with the eighteen (18) remaining installments being
made monthly thereafter; and (ii) an amount equal to the amount of Employee’s
earned but unpaid Annual Bonus plus the average of the previous three (3) years’
Annual Bonus payment, if any, inclusive of deferred amounts, if any, payable in
a lump sum, which lump sum shall be paid to Employee on the first day following
the six (6)-month anniversary of Employee’s termination date.  Notwithstanding
the foregoing, the Board may authorize that portion of the foregoing payments
under this Section 3(a) that qualify as a 409A Exempt Payment (as defined in
Section 2(a)(ii)) to be paid in a single lump sum to Employee on any date
following Employee’s termination date and prior to the six (6)-month anniversary
of Employee’s termination date (provided that in no event shall Employee be
permitted to elect the year of payment) and the remaining amounts to be paid in
accordance with this Section 3(a).

 

6

--------------------------------------------------------------------------------


 

(b)           The Medical Continuation Benefits; provided, however, that for
purposes of this Section 3(b), the “Continuation Period” shall be based on
twenty-four (24) months rather than twelve (12) months.

 

(c)           Upon the occurrence of a change in control (as defined in the
Equity Plan), all of Employee’s outstanding equity-based awards shall governed
by the provisions of the Equity Plan.

 

For purposes of this Agreement, a “Qualifying Termination” means a termination
of Employee’s employment with the Company by the Company without Cause or a
termination by Employee for Good Reason (as defined below), in either case
within thirty (30) days prior to the occurrence of a Change in Control or upon
or within twelve (12) months after a Change in Control.  For purposes of this
Agreement, Employee’s termination shall be considered to be for “Good Reason” if
Employee terminates Employee’s employment with the Company within the time
period described above following (I) a significant reduction in Employee’s
authority, responsibilities, position or compensation or (II) a material
relocation of the principal place at which Employee performs services hereunder,
but in no event less than thirty-five (35) miles from the principal place at
which Employee performs such services immediately prior to the Change in
Control, in either case which the Company has failed to remedy within thirty
(30) days after receipt of Employee’s written notice thereof.

 

As a condition to receiving the payments described in Sections 3(a) and
(b) above, the Release Requirements must be satisfied no later than the date as
of which such severance payments or benefits are otherwise to be made or
provided and if the Release Requirements are not satisfied as of such date,
Employee shall not be entitled to such severance payments or benefits.

 

Notwithstanding the foregoing provisions of this Section 3, if (1) during the
period beginning on the first anniversary of Employee’s termination date and
ending on the second anniversary thereof (the “Second Year Period”), Employee is
or becomes employed by a new employer, and (2) such new employment would be
prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period (which they
do not), then, Employee shall forfeit all future payments and benefits under
this Section 3 and all future payments and benefits shall thereupon cease. 
Nothing in this paragraph is intended to relieve Employee of the restrictions of
Section 4(c) for the first year following Employee’s termination date or to
result in a forfeiture of payments and benefits during the Second Year Period if
Employee is or becomes employed by a new Employer if such new employment would
not be prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period.

 

4.             Confidentiality, Non-Competition and Non-Solicitation.

 

(a)           The Company’s Business.  It is expressly agreed by the parties
that, as of the Effective Date, the Company is engaged in the business of
owning, managing and operating gaming and casino facilities in the states of
Missouri, Mississippi, Iowa, Louisiana, Colorado, Florida, Nevada and
Pennsylvania, and is in the business of seeking new gaming properties in
additional jurisdictions and is engaged in all aspects of such gaming and casino
operations.  Employee desires to continue to be employed by the Company from and
after the Effective Date

 

7

--------------------------------------------------------------------------------


 

and acknowledges and agrees that the Company would be adversely affected if
Employee competes with the Company during, and subsequent to, Employee’s
employment with the Company.

 

(b)           Trade Secrets and Confidential Information.  The Company and
Employee acknowledge the existence of trade secrets and other confidential
information as defined below (collectively referred to as “Confidential
Information”), all of which are owned by the Company, regardless of whether such
Confidential Information was conceived, originated, devised or supplemented by
Employee, the Company, or any other person or entity.  Employee acknowledges
that she has had and will continue to have access to Confidential Information
during Employee’s employment with the Company.

 

Except as required by law, during the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Company, directly
or indirectly disclose or disseminate to any other person, firm or organization,
any Confidential Information other than on behalf of the Company.  The foregoing
obligation shall not apply to any Confidential Information that shall have
become known to competitors of the Company or to the public other than through
an act or omission by Employee or that shall have been disclosed to Employee by
a person or entity unaffiliated with the Company who has legitimate possession
thereof in its entirety and possesses the unrestricted right to make such
disclosure.  Employee agrees to indemnify, defend and hold harmless the Company
from and against any damages (including attorneys’ fees, court costs,
investigative costs and amounts paid in settlement) suffered by the Company or
any of its affiliates arising out of the unauthorized disclosure or use of
Confidential Information by Employee.

 

“Confidential Information” shall mean any data or information and documentation,
whether in tangible form, electronic form or verbally disclosed, that is of
material value to the Company and not known to the public or the Company’s
competitors, and which the Company has kept confidential.  To the fullest extent
consistent with the foregoing and as otherwise lawful, Confidential Information
shall include, without limitation, the Company’s trade secrets, computer
programs, sales techniques and reports, formulas, data processes, methods,
articles of manufacture, machines, apparatus, designs, compositions of matter,
products, improvements, inventions, discoveries, developmental or experimental
work, corporate strategy, marketing techniques, pricing lists and data and other
pricing information, business plans, ideas and opportunities, accounting and
financial information including financial statements and projections, personnel
records, specialized customer information, proprietary agreements with vendors,
special products and services the Company may offer or provide to its
customers/guests from time to time, pending acquisitions, negotiations and
transactions, or the terms of existing proposed business arrangements. 
Confidential Information shall also include all customer lists, accounts and
specifications, and contacts of the Company, and shall further include work in
progress, plans or any other matter belonging to or relating to the technical or
business activities of the Company.

 

Employee, at the time of the effective date of the termination of the employment
relationship with the Company, shall turn over to the Company all “Confidential
Information” and any and all copies thereof in Employee’s possession regardless
of who provided Employee with such information.  Should Employee be legally
served with a lawfully issued subpoena

 

8

--------------------------------------------------------------------------------


 

expressly directing Employee to turn over the Company’s Confidential
Information, Employee shall immediately, and certainly no later than five
(5) days after notice, advise the Company in writing of the subpoena and also
provide a copy of the subpoena to the Company, at its lawful address as stated
in this Agreement, thereby providing the Company with adequate time to lawfully
object to the disclosure of its Confidential Information.  Employee’s failure to
immediately advise the Company of the subpoena shall subject Employee to any and
all remedies afforded to the Company, including, but not limited to, damages
resulting to the Company for breach of contract.

 

Employee agrees that all such Confidential Information is, and shall remain, the
sole and exclusive property of the Company and Employee further agrees that
during and after the Term of Employment, Employee will not publish, disclose,
communicate or otherwise disseminate to any entity and/or person any
Confidential Information.  Employee acknowledges and agrees that such
Confidential Information is of critical importance to the Company and its
business, and any unauthorized dissemination of such information would cause
great harm to the Company, thereby entitling the Company to any and all rights
and remedies as provided by law, and as specifically provided in Section 5 of
this Agreement.

 

Employee hereby assigns and agrees to assign to the Company any invention,
improvement, or discovery made by Employee, alone or jointly with others, during
the Term of Employment, including any period of authorized leave of absence, or
as a result of Employee’s employment, and which in any way relates to, or may be
useful in, the business of the Company, together with each patent that may be
obtained thereon in any country.  Employee will promptly and fully disclose to
the Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its Patent Counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

(c)           Restrictions on Competition.  In exchange for consideration of
employment, and in consideration for Employee receiving and being given access
to confidential business information, including, but not limited to trade
secrets, customer and supplier contacts and relationships, goodwill, loyalty and
other information, and as a condition of employment of Employee by the Company,
during the term of Employee’s employment with the Company, and for a period of
one (1) year after the voluntary or involuntary termination of Employee’s
employment with the Company for any reason whatsoever, Employee will refrain
from carrying on or engaging in the casino or gaming business (as defined in
Section 4(a)), or, without the written consent of the Company (which shall not
be unreasonably withheld), the hotel or restaurant business, or any other
business in which the Company may be engaged on Employee’s termination date, in
any case either directly or indirectly, either individually or jointly or on
behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever.  The provisions of this Section 4(c) apply to any gaming
operation or gaming facility within a 75-mile radius of (A) any gaming operation
or gaming

 

9

--------------------------------------------------------------------------------


 

facility owned (in whole or in part) by the Company or with respect to which the
Company renders or proposes to render consulting or management services, in each
case on the Effective Date or, for periods after Employee’s termination date, on
such termination date, or (B) any of the foregoing as to which the Company has
taken any substantive step toward owning (in whole or in part) or managing such
facility in the future, in each case on the Effective Date or, for periods after
Employee’s termination date, on such termination date.

 

(d)           Non-Solicitation of Employees.  In exchange for and in
consideration of continuing employment, and in consideration for Employee
receiving and being given access to confidential business information,
including, but not limited to trade secrets, customer and supplier contacts and
relationships, goodwill, loyalty and other information, and as a condition of
continuing employment of Employee by the Company, during the term of Employee’s
employment with the Company and for one (1) year after Employee’s termination
date for any reason, Employee shall not, without the prior written consent of
the Company, either directly or indirectly, either individually or jointly or on
behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever, solicit for hire, enter into any contract or other
arrangement with, or interfere with, disrupt or attempt to interfere with or
disrupt the Company’s relationships with, any person, who is employed by the
Company; provided that for periods after Employee’s termination date the
foregoing shall apply only to a person who, as of Employee’s termination date is
employed by the Company.

 

(e)           Reasonable Terms.  Employee agrees that the geographic areas,
duration and scope of activities outlined in this Agreement are reasonable under
the circumstances.  Employee further agrees that such terms are no broader than
necessary to protect the Company’s business and maintain the confidentiality of
the Confidential Information.  Employee further agrees that the terms of this
Agreement are not oppressive and will not impose an unreasonable burden or
restraint on Employee.

 

5.             Miscellaneous.

 

(a)           Successors and Assigns.  This Agreement is binding on and inures
to the benefit of the Company’s successors and assigns.  Isle may assign this
Agreement in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business (subject to the
provisions of Section 4).  This Agreement may not be assigned by Employee.

 

(b)           Modification, Waivers.  This Agreement may be modified or amended
only by a writing signed by an authorized representative of Isle and Employee. 
Either Party’s failure, or delay in exercising any right, or partial exercise of
any right, will not waive any provision of this Agreement or preclude the other
party from otherwise or further exercising any rights or remedies hereunder, or
any other rights or remedies granted by any law or any related document.

 

(c)           Governing Law, Arbitration.  The laws of Missouri will govern the
validity, construction, and performance of this Agreement without regard to the
location of

 

10

--------------------------------------------------------------------------------


 

execution or performance of this Agreement.  Any controversy or claim arising
out of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration administered by the American Arbitration Association under
its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  Both
Isle and Employee hereby consent to this binding arbitration provision.

 

(d)           Remedies.  Employee expressly acknowledges and the parties
recognize that the restrictions contained herein are reasonable and necessary to
protect the business and interests of the Company, and that any violation of
these restrictions will cause substantial irreparable injury and damage to the
Company, and the extent of such damage would be difficult if not impossible to
calculate.  Accordingly, the parties to this Agreement expressly agree that
(i) if Employee breaches any provision of this Agreement, the damage to the
Company may be substantial, although difficult to ascertain, and monetary
damages may not afford an adequate remedy, and (ii) if Employee is in breach of
any provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, to seek specific performance and injunctive and other
equitable relief, including, but not limited to, restraining orders and
preliminary and permanent injunctions, to enforce the provisions of this
Agreement, particularly those provisions governing noncompetition,
nonsolicitation and confidentiality, contained in this Agreement, as well as to
prevent or restrain a breach of any provisions of this Agreement.  The parties
expressly agree that the Company has these specific and express rights to
injunctive relief without posting any bond that might be requested or required,
and without the necessity of proving irreparable injury, and that Employee
expressly agrees not to claim in any such equitable proceedings that a remedy at
law is available to the Company.  The existence of any claim or cause of action
by Employee, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or any of its affiliates
of any provision hereof.  The parties to this Agreement also expressly agree
that the Company is entitled to recover any and all damages for any losses
sustained, and rights of which it has been deprived, as well as any damages
allowed by law.

 

(e)           If any proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or default in connection
with any of the provisions of this Agreement, the successful or prevailing party
or parties shall be entitled to recover reasonable attorney’s fees and other
costs incurred in that proceeding, in addition to any other relief to which it
may be entitled.  All remedies for breach of this Agreement shall be cumulative
and the pursuit of one remedy shall not be deemed to exclude any other remedies.

 

(f)            Captions.  The headings in this Agreement are for convenience
only and do not affect the interpretation of this Agreement.

 

(g)           Severability.  To the extent any provision of this Agreement shall
be invalid or enforceable with respect to Employee, it shall be considered
deleted herefrom with respect to Employee and the remainder of such provision
and this Agreement shall be unaffected and shall continue in full force and
effect.  In furtherance to and not in limitation of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law with respect to Employee, then such provision shall be
construed to cover only that duration,

 

11

--------------------------------------------------------------------------------


 

extent or activities which are validly and enforceably covered with respect to
Employee.  Employee acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement be given the construction which renders
its provisions valid and enforceable to the maximum extent (not exceeding its
expressed terms) possible under applicable laws.

 

(h)           Entire Agreement.  This Agreement contains the entire agreement
and understanding by and between the Company and Employee, and, as of the
Effective Date, supersedes all previous and contemporaneous oral negotiations,
commitments, writings and understandings between the parties concerning the
matters herein or therein, including without limitation, the Prior Agreement and
any policy or personnel manuals of the Company to the extent any provisions
herein are inconsistent therewith.  No change to this Agreement shall be valid
or binding unless it is in writing and signed by the parties.

 

(i)            Indemnification.  Isle shall indemnify Employee and hold Employee
harmless to the full extent permitted by Section 145 of the Delaware General
Corporation Law from and against any and all claims, liabilities and losses she
may suffer arising in connection with Employee’s employment as an officer of the
Company as set forth herein, subject to the exceptions set forth in the Delaware
General Corporation Law.  The agreement of the Company set forth in this
Section 5(i) shall survive the termination of this Agreement.

 

(j)            Notices.  All notices and all other communications provided for
in this Agreement shall be in writing and shall be delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by facsimile or prepaid overnight courier to the parties at the addresses
set forth below (or such other addresses as shall be specified by the parties by
like notice).  Such notices and other communications shall be deemed given:

 

(i)            in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

 

(ii)           in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

 

(iii)          in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service are to be delivered
to the addresses set forth below:

 

12

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Isle of Capri Casinos, Inc.
600 Emerson Road

Suite 300

St. Louis, MO 63141

 

Attention: General Counsel

 

If to Employee, to:

 

John Wilson

At the most recent address on the Company’s records

 

With a copy to:

 

 

(k)           Independent Review and Advice.  Employee represents and warrants
that Employee has carefully read this Agreement; that Employee executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to each other; that Employee has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters,
and that Employee is entering into this Agreement of Employee’s own free will. 
Employee expressly agrees that there are no expectations contrary to the
Agreement and no usage of trade or regular practice in the industry shall be
used to modify the Agreement.

 

(l)            Special 409A Provisions. Notwithstanding any other provision of
this Agreement to the contrary, if any payment hereunder is subject to section
409A of the Code and if such payment is to be paid on account of Employee’s
separation from service (within the meaning of section 409A of the Code), if
Employee is a specified employee (within the meaning of section 409A(a)(2)(B) of
the Code), and if any such payment is required to be made prior to the first day
of the seventh month following Employee’s separation from service, such payment
shall be delayed until the first day of the seventh month following Employee’s
separation from service.  To the extent that any payments or benefits under this
Agreement are subject to section 409A of the Code and are paid or provided on
account of Employee’s termination of employment or the Term of Employment, the
determination as to whether Employee has had a termination of employment (or
separation from service) shall be made in accordance with section 409A of the
Code and the guidance issued thereunder without application of any alternative
levels of reductions of bona fide services permitted thereunder.  Any delayed
payment shall be made without liability for interest or other loss of investment
opportunity.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, each party has caused this Agreement to be executed in a
manner appropriate for such party as of the date first above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

/s/ Virginia McDowell

 

Name:

Virginia McDowell

 

Its:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ John Wilson

 

John Wilson

 

14

--------------------------------------------------------------------------------